Exhibit 10.12

SCHLUMBERGER 2010 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR FRANCE

(“FRENCH QUALIFIED RESTRICTED STOCK UNITS”)

This Restricted Stock Unit Award Agreement (“Agreement”) is entered into
effective by and between Schlumberger Limited (the “Company”), and (“Employee”),
pursuant to the Schlumberger 2010 Omnibus Stock Incentive Plan (the “Plan”) and
the sub-plan for France which governs the Restricted Stock Units granted to
employees who are resident of France or who are or may become subject to French
tax (i.e. income tax and/or social security tax) as a result of restricted stock
units granted under the 2010 Schlumberger Omnibus Stock Incentive Plan for
Employees in France (the “French sub-plan”) (The Plan and the French sub-plan
are collectively called the “Plans”). The Restricted Stock Units granted under
this French sub-plan will be deemed French Qualified Restricted Stock Units and
shall eligible for the specific income and social security tax regime applicable
to shares granted for no consideration under the Articles L.225-197-1 to
L.225-197-5 of the French Commercial Code.

Employee and the Company agree to execute such further instruments and to take
such further action as may reasonably be necessary to carry out the intent of
this Agreement.

1. Award. In consideration of Employee’s continued employment as hereinafter set
forth, the Company hereby grants to Employee an award of “Restricted Stock
Units.” The number of Restricted Stock Units subject to this award are set forth
in an Award Notice previously delivered to Employee. Restricted Stock Units are
notational units of measurement denominated in shares of common stock of
Schlumberger Limited, $.01 par value (“Common Stock”). Each Restricted Stock
Unit represents a hypothetical share of Common Stock, subject to the conditions
and restrictions on transferability set forth below and in the Plans.

2. Vesting of French Qualified Restricted Stock Units. The period of time
between the Grant Date and the vesting of French Qualified Restricted Stock
Units (and the termination of restriction thereon) will be referred to herein as
the “French Restricted Period.”

(a) Normal Vesting. The French Qualified Restricted Stock Units shall vest in a
single vesting on the third anniversary of the Grant Date (“French Vesting
Date”), provided that the Employee is continuously employed by the Company and
its Subsidiaries from the Grant Date to the French Vesting Date. Except as
provided in Section 2(c), if there is any Termination of Employment as
hereinafter defined during the period between the Grant Date until the French
Vesting Date, the Employee shall immediately forfeit all Restricted Stock Units.

(b) Delivery. Notwithstanding the vesting date of the Restricted Stock Units,
under no circumstances, except in case of employee’s death as provided for in
section 2 (c) below, shall the delivery of the shares related to a French
Qualified Restricted Stock Unit occur prior to the fourth anniversary of the
Grant Date. The sale of shares issued pursuant to the conversion of the French
Qualified Restricted Stock Units may occur as soon as the shares are delivered
to the employee provided the closed periods in
section 3 below are respected.

(c) Acceleration on Death. Upon Termination of Employment from the Company by
reason of Employee’s death, all French Qualified Restricted Stock Units that are
not vested at that time immediately will become vested in full. The Company
shall issue the underlying shares

 

1



--------------------------------------------------------------------------------

to the Employee’s heirs, at their request, within six months following the death
of the Employee. Notwithstanding the foregoing, the Employee’s heirs must comply
with the restriction on the sale of shares set forth in Section 3, to the extent
and as long as applicable under French law.

3. Closed Periods.

Shares underlying French Qualified Restricted Stock Units may not be sold during
the following period (“Closed Periods”):

(a) within the 10 days before or after the publication of the annual accounts;

(b) within a period beginning with the date at which executives of Schlumberger
Limited become aware of any information which, were it to be public knowledge,
could have a significant impact on the price of shares in and ending 10 trading
days after the information becomes public knowledge.

These Closed Periods will apply to grant of French Qualified Restricted Stock
Units as long as and to the extent such Closed Periods are applicable under
French law.

4. Forfeitures of Restricted Stock Units. Until the Restricted Period specified
in Section 2 has expired, upon a Termination of Employment from the Company for
any reason that does not result in an acceleration of vesting pursuant to
Subsection 2(c), Employee shall immediately forfeit all unvested Restricted
Stock Units, without the payment of any consideration or further consideration
by the Company. Upon forfeiture, neither Employee nor any successors, heirs,
assigns, or legal representatives of Employee shall thereafter have any further
rights or interest in the unvested Restricted Stock Units.

5. Restrictions on Transfer.

(a) Restricted Stock Units granted hereunder to Employee may not be sold,
assigned, transferred, pledged or otherwise encumbered, whether voluntarily or
involuntarily, by operation of law or otherwise, other than to the Company as a
result of the forfeiture of units as provided herein or pursuant to Section 10.

(b) Consistent with the foregoing, except as contemplated by Section 10, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If Employee or his or her Beneficiary
hereunder shall attempt to transfer, anticipate, alienate, assign, sell, pledge,
encumber or charge any right or benefit hereunder, other than as contemplated by
Section 10, or if any creditor shall attempt to subject the same to a writ of
garnishment, attachment, execution, sequestration, or any other form of process
or involuntary lien or seizure, then such attempt shall have no effect and shall
be void.

6. Rights as a Stockholder. Employee will have no rights as a stockholder with
regard to the Restricted Stock Units. Rights as a stockholder will arise only
upon the Settlement of Restricted Stock Units as set out in Section 2 (b).

 

2



--------------------------------------------------------------------------------

7. Taxes. To the extent that the receipt of the Restricted Stock Units or the
payment upon lapse of any restrictions results in income to Employee for federal
or state income tax purposes or in any other cases where the Company holds the
view that it is obligated to withhold taxes, Employee shall deliver to the
Company immediately prior to the time of such receipt or lapse, as the case may
be, such amount of money or shares of Common Stock owned by Employee, at
Employee’s election, as the Company may require to meet its obligation under
applicable tax laws or regulations, and, if Employee fails to do so, the Company
is authorized to withhold from the payment for vested Restricted Stock Units or
from any cash or other form of remuneration then or thereafter payable to
Employee an amount equal to any tax required to be withheld by reason of such
resulting compensation income. The Restricted Stock Units are intended to be
“short-term deferrals” exempt from Section 409A of the Internal Revenue Code,
and shall be construed and interpreted accordingly.

8. Changes in Capital Structure. If the outstanding shares of Common Stock shall
at any time be changed or exchanged by declaration of a stock dividend, stock
split, combination of shares, or recapitalization, the number and kind of
Restricted Stock Units shall be appropriately and equitably adjusted so as to
maintain their equivalence to the proportionate number of shares.

9. Compliance With Securities Laws. The Company will not be required to deliver
any shares of Common Stock pursuant to this Agreement if, in the opinion of
counsel for the Company, such issuance would violate the Securities Act of 1933
or any other applicable federal or state securities laws or regulations or the
laws of any other country. Prior to the issuance of any shares pursuant to this
Agreement, the Company may require that Employee (or Employee’s legal
representative upon Employee’s death or disability) enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with this Agreement.

10. Assignment. The Restricted Stock Units are not transferable (either
voluntarily or involuntarily) by the recipient except by will or the laws of
descent and distribution. No purported assignment or transfer, whether voluntary
or involuntary, by operation of law or otherwise, shall vest in the purported
assignee or transferee any interest or right therein whatsoever but immediately
upon any such purported assignment or transfer, or any attempt to make the same,
the Restricted Stock Units shall terminate and become of no further effect.

11. Successors and Assigns. This Agreement shall bind and inure to the benefit
of and be enforceable by Employee, the Company and their respective permitted
successors or assigns (including personal representatives, heirs and legatees),
except that Employee may not assign any rights or obligations under this
Agreement except to the extent, and in the manner, expressly permitted herein.

12. Limitation of Rights. Nothing in this Agreement or the Plans may be
construed to:

(a) give Employee any right to be awarded any further Restricted Stock Units (or
other form of stock incentive awards) other than in the sole discretion of the
Committee;

(b) give Employee or any other person any interest in any fund or in any
specified asset or assets of the Company (other than the Restricted Stock
Units); or

 

3



--------------------------------------------------------------------------------

(c) confer upon Employee the right to continue in the employment or service of
the Company or any Subsidiary.

13. Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

14. No Waiver. The failure of Employee or the Company to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Employee or the Company may have under this Agreement shall not be deemed
to be a waiver of such provision or right or any other provision or right of
this Agreement.

15. Definitions. Capitalized terms used in this Agreement and not otherwise
defined herein shall have the meanings set forth in the Plans. Certain other
terms used herein have definitions given to them in the first place in which
they are used. In addition, the following terms shall have the meanings set
forth in this Section 15.

(a) “Termination of Employment” means the termination of Employee’s employment
with the Company and its Subsidiaries. Temporary absences from employment
because of illness, vacation or leave of absence and transfers among the Company
and its Subsidiaries will not be considered a Termination of Employment. Any
questions as to whether and when there has been a Termination of Employment, and
the cause of such termination, shall be determined by the Committee, and its
determination will be final.

16. Entire Agreement.

(a) Employee hereby acknowledges that he or she has received, reviewed and
accepted the terms and conditions applicable to this Agreement. Employee hereby
accepts such terms and conditions, subject to the provisions of the Plans and
administrative interpretations thereof. Employee further agrees that such terms
and conditions will control this Agreement, notwithstanding any provisions in
any employment agreement or in any prior awards.

(b) Employee hereby acknowledges that he or she is to consult with and rely upon
only Employee’s own tax, legal, and financial advisors regarding the
consequences and risks of this Agreement and the award of Restricted Stock
Units.

(c) This Agreement may not be amended or modified except by a written agreement
executed by the parties hereto or their respective successors and legal
representatives. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

17. Counterparts. This Agreement may be executed in counterparts, which together
shall constitute one and the same original.

IN WITNESS WHEREOF, Schlumberger Limited has caused this Agreement to be duly
executed by one of its officers thereunto duly authorized, and Employee has
executed this Agreement, effective as of the day and year first above written.

 

4



--------------------------------------------------------------------------------

SCHLUMBERGER LIMITED By       Paal Kibsgaard

 

5